DETAILED ACTION
Claims 1-4, 7-10, 13, and 20-24 are presented for examination. Claims 1, 10, 20, 21, and 23. Claim 24 is new (claim 24 has incorrect status identifier).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
Claim Interpretation
Certain claim limitations (i.e. “means for transferring heat”) are interpreted as invoking §112(f). See detailed claim interpretation found in office action dated 2 November 2020.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Allison W. Gaul [Reg. no. 65,645] on 1 March 2021.
The application has been amended as follows:
24. (Canceled)
Allowable Subject Matter
Claims 1-4, 7-10, 13, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 7,788,073 B2 Hölzl [herein “Holzl”] teaches a simulation analysis of a plate-type heat exchanger to determine mechanical properties. Holzl column 6 lines 59-60 teach “the operating pressure 
Luyben, W. "Heat Exchanger Simulations Involving Phase Changes" Computers & Chemical Engineering, vol. 67, pp. 133-136 (2014) [herein “Luyben”] teaches modeling phase transitions of process fluids in a heat exchanger simulation.
Comini, G. & Savino, S. “Accuracy of One-Dimensional Design Procedures for Finned-Tube Heat Exchangers” Applied Thermal Engineering, vol. 29, pp. 2863-2869 (2009) [herein “Comini”] page 2864 left column second paragraph last sentence teaches “simulations are carried out for a typical one-row tube-fin heat exchanger in the range of Reynolds numbers:                         
                            250
                            ≤
                            Re
                            ≤
                            1000
                        
                    .” Reynolds number correspond with modeling fluid-dynamic instabilities of the process fluid. Specifically, high Reynolds number correspond to turbulence. Comini page 2865 left column last paragraph teaches boundary conditions for pressure as unchanging over the normal to the boundary surface and “the value p=0 specified at least in one point of the domain to fix the pressure level.” Comini fails to teach pressures of the process fluid at process stream discharges and the nodes are established.
Carter, P., et al. "Failure Analysis and Life Prediction of a Large, Complex Plate Fin Heat Exchanger" Engineering Failure Analysis, vol. 3, pp. 29-43 (1996) [herein “Carter”] teaches a stress-strain analysis of heat exchangers.
US patent 10,303,815 B2 Aylott, et al. [herein “Aylott”] teaches technology background of process simulation. Aylott column 2-3 teaches varying time-dependent property to determine an optimal configuration; including analyzing a maintenance interval.
Syed, F. & Idem, S. “Transient Performance of a Cross Flow Heat Exchanger Using Finite Difference Analysis” Proceedings of IMECE2008 ASME Int'l Mechanical Engineering Congress & Exposition (2008) [herein “Syed”] teaches numerical analysis of heat exchangers to determine transient responses over a representative range of values.
Lin, D., et al. "The Optimal Design Process of the Plate Heat Exchanger" IEEE 2010 Int'l Symposium on Computer Communication Control & Automation, pp. 237-240 (2010) technology background on heat exchanger design and numerical modeling of plate heat transfer exchangers.

None of the references taken either alone or in combination with the prior art of record disclose “respective passage is described with the aid of one–dimensional Navier–Stokes equations” and “wherein, in the thermohydraulic simulation, …, pressures of the process fluid at process stream discharges and the nodes are established” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        1 March 2021